Name: Regulation (EEC) No 879/73 of the Council of 26 March 1973 on the granting and reimbursement of aid accorded by the Member States to recognized producer groups in the hop sector
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production; NA;  agricultural policy;  economic policy
 Date Published: nan

 Avis juridique important|31973R0879Regulation (EEC) No 879/73 of the Council of 26 March 1973 on the granting and reimbursement of aid accorded by the Member States to recognized producer groups in the hop sector Official Journal L 086 , 31/03/1973 P. 0026 - 0028 Finnish special edition: Chapter 3 Volume 5 P. 0131 Greek special edition: Chapter 03 Volume 9 P. 0130 Swedish special edition: Chapter 3 Volume 5 P. 0131 Spanish special edition: Chapter 03 Volume 7 P. 0003 Portuguese special edition Chapter 03 Volume 7 P. 0003 REGULATION (EEC) No 879/73 OF THE COUNCIL of 26 March 1973 on the granting and reimbursement of aid accorded by the Member States to recognized producer groups in the hop sector THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 1696/71 (1) of 26 July 1971 on the common organization of the market in hops, and in particular Article 10 (1) thereof; Having regard to the proposal from the Commission; Whereas provision should be made to adopt conditions and general rules to implement the granting of aid given by the Member States to producer groups, and also the procedure for the reimbursement of this aid by the European Agricultural Guidance and Guarantee Fund, guidance section; Whereas in order to ensure identical conditions for the granting and reimbursement of aid for the creation and operation of producer groups, the procedure for calculating the value of the marketed output covered by the activities of producer groups, and the management costs of such groups, should be specified ; whereas this calculation must be made on the basis of authentic accounting data ; whereas, however, in view of the difficulty of obtaining such data in certain cases, an alternative fixed-rate method should be adopted ; whereas "year for which aid is requested" means a period of twelve months ; whereas, this period, in the case of the first year, should run from the date of recognition; Whereas it is necessary to specify the conditions for granting aid for changing to different varieties and for the reorganization of plantations, and in particular to define these operations ; whereas to ensure structural effect provision must be made for these operations to be included in the framework of the common rules for production and to cover a minimum area ; whereas it is fair that the amount of aid should be limited to the level of the actual costs entailed by the various operations; HAS ADOPTED THIS REGULATION: TITLE I Aid for setting up and functioning Article 1 In order to calculate the aid referred to in Article 8 of Regulation (EEC) No 1696/71 for the recognized producer groups, called hereafter "groups", the following shall be taken into consideration: - producers who are members of the group on the date it is recognized and who have been members of the group for the whole year for which aid is requested; - producers who joined the group after it was recognized and who have been members of the group for the last nine months of the year for which aid is requested. Article 2 The value of the products marketed by a group shall be calculated for each variety by multiplying: - the average output referred to in Article 8 (2), first indent, of Regulation (EEC) No 1696/71, determined in accordance with the provisions of Article 3 and expressed in 100 net kgs, by - the average price referred to in Article 8 (2) second indent of the said Regulation, determined according to Article 4 and calculated in 100 net kgs. Article 3 In order to calculate the average output referred to in Article 2, first indent, the output marketed by the member producers, according to variety, shall be determined for each of the three calendar years preceding their joining: (1)OJ No L 175, 4.8.1971, p. 1. - on the basis of any commercial documents and accounts of a probative nature that may be available, or - in the event of no such supporting documents being available, by multiplying the area given over to the production of the varieties in question in each of these three years by the average yield for each of the corresponding years, as recorded by the competent departments of the Member States in the recognized production area. Article 4 In order to calculate the average price referred to in Article 2, second indent, the average price obtained by the member producers for each of the three calendar years preceding their joining shall be determined: - on the basis of any commercial documents and accounts of a probative nature that may be available, or - in the event of no such supporting documents being available, on the basis of the current prices of the varieties in question, as recorded by the competent departments of the Member States in the recognized production areas. Article 5 1. The amount of management costs referred to in Article 8 of Regulation (EEC) No 1696/71, taken into consideration for calculating the maximum amount of aid granted to groups, must be established on the basis of commercial documents and accounts of a probative nature and be approved by the competent authorities of the Member State. 2. The management costs to be taken into consideration shall be determined in keeping with Article 10 (2) of the said Regulation. Article 6 The associations in existence at the time of the entry into force of Regulation (EEC) No 1696/71 shall benefit from aid for the setting up an functioning of producer groups only in so far as they have to meet costs for adapting to the conditions laid down in Article 7 of that Regulation. TITLE II Aid for changing to different varieties and for reorganizing hop gardens Article 7 Aid for changing to different varieties and for reorganizing hop gardens referred to in Article 9 of Regulation (EEC) No 1696/71 may be granted to groups recognized pursuant to Article 7 of the abovementioned Regulation. Article 8 1. Changing to different varieties must involve not less than one hectare per group. Each reconverted plot must have an area of at least 2 000 m2. 2. Changing to different varieties must include the replacement of seedlings. Article 9 1. Plots which are to be reorganized must have an area of not less than 1 hectare in one single block after reorganization has taken place. 2. Reorganization must at least include the installation of completely new trellising throughout, or its renewal as necessary. Article 10 Within the limit of the maximum amount of 1 500 u.a./hectare, aid may not exceed: - the actual costs of seedlings, for operations concerning the reorganization of hop gardens. - the actual costs of equipment, for operations concerning the reorganization of hop gardens. Article 11 1. Operations concerning changing to different varieties and the reorganization of hop gardens must not have been begun before the entry into force of Regulation (EEC) No 1696/71. 2. Aid shall be granted only for areas corresponding to those of the old reconverted or reorganized hop gardens. Article 12 Evidence of the actual costs of the operations referred to in Articles 8 and 9 shall be given by means of commercial documents and accounts of a probative nature approved by the competent authorities of the Member State. TITLE III General provisions Article 13 When the first request for reimbursement is forwarded, the Member State concerned shall communicate to the Commission a certificate stating the dates when the group was set up and recognized. Article 14 The Commission shall take a decision in regard to requests for reimbursement in one or more payments in accordance with the procedure laid down in Article 7 (1) of Council Regulation (EEC) No 729/70 (1) of 21 April 1970 on the financing of the common agricultural policy. Article 15 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 March 1973. For the Council The President A. LAVENS (1)OJ No L 94, 28.4.1970, p. 13.